1

2
                                 UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     SIAOSI VANISI,                                   Case No. 3:10-cv-00448-MMD-CBC

7                                      Petitioner,                    ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                                 Respondents.

11

12          This action is a petition for writ of habeas corpus by Siaosi Vanisi, a Nevada

13   prisoner sentenced to death. Vanisi is represented in this case—and apparently in

14   ongoing state-court proceedings, as well—by court-appointed counsel, the Federal Public

15   Defender for the District of Nevada (“FPD”). This action has been stayed since April 25,

16   2012, pending completion of the proceedings in state court.

17          On March 14, 2019, Vanisi filed in this case, pro se, a letter stating that he wishes

18   to “fire” his lawyers. (ECF No. 79.) Vanisi indicates that he and the FPD have had

19   disagreements about how to handle his “appeal.” Vanisi’s letter does not state any

20   substantial basis for the Court to reconsider the appointment of the FPD in this case at

21   this time. As noted, this case is stayed. It has been inactive for nearly seven years while

22   Vanisi’s state-court proceedings have been ongoing. The matter of Vanisi’s

23   representation in state court is within the jurisdiction of the state courts—not this federal

24   court. Therefore, this Court will take no action affecting Vanisi’s representation in state

25   court. After Vanisi’s state-court proceedings have been concluded, and the stay of this

26   action is lifted, Vanisi may renew his request that the Court reconsider the FPD’s

27   appointment in this case.

28   ///
1           It is therefore ordered that for the foregoing reasons Vanisi’s apparent request to

2    remove the FPD from his case at this time (ECF No. 79) is denied.

3           It is further ordered that, pursuant to Federal Rule of Civil Procedure 25(d), the

4    Clerk of the Court substitute William Gittere for Timothy Filson, on the docket for this case,

5    as the Respondent warden.

6           DATED THIS 22nd day of March 2019.

7

8
                                                       MIRANDA M. DU,
9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
